Name: Council Regulation (EEC) No 1487/76 of 22 June 1976 amending Regulation (EEC) No 3330/74 on the common organization of the market in sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 6 . 76 No L 167/9Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1487/76 of 22 June 1976 amending Regulation (EEC) No 3330/74 on the common organization of the market in sugar should be used in attaining this objective, in particular by enabling Community refineries to maintain a steady rhythm of work irrespective of the pattern of supplies which is dependent to a large extent on geographical factors ; Whereas since 1 January 1976 Member States have been able to authorize within the framework of inward processing traffic inter alia operations which consist in exporting white sugar then in compensating for such exportation , within a certain period, by a later importation of raw sugar ; whereas such operations can have a determining influence on supplies to the Community market, in particular during the period of transition from one harvest to the next ; whereas, therefore , the possibility of excluding the use of the inward processing traffic system in the case of the refining of raw sugar should be extended ; Whereas the abovementioned undertakings have the effect of conferring the same rights on preferential sugar as those of Community sugar produced under the quota system ; whereas , therefore, preferential sugar should contribute to ensuring normal supplies to the Community which is the main purpose of Article 18 of Regulation (EEC) No 3330/74 ; whereas, therefore, preferential sugar should be subject to the minimum stock system ; Whereas with regard in particular to the foreseeable beet and sugar production situation in Italy in the 1976/77 sugar ma-keting year, provision should be made , exceptionally, for Italy to grant adaptation aid during the said marketing year in excess of that currently authorized , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Whereas Protocol 3 on ACP sugar annexed to the ACP-EEC Convention of Lome (2 ), as also Council Decision 75/614/EEC of 25 February 1975 concerning the importation of cane sugar originating in the overseas countries and territories (OCT) (3 ), supplemented by Decision 75/61 5/EEC (4 ), and the Agreement between the European Economic Commu ­ nity and the Republic of India on cane sugar (5 ), affirm two basic principles whereby on the one hand the Community undertakes to purchase and import the sugar at negotiated prices and to provide interven ­ tion guarantees , and on the other these undertakings are to be implemented within the framework of the common organization of the market in sugar ; whereas the incorporation of Title V concerning the system of preferential imports into Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organization of the market in sugar ( 6), as last amended by Regulation (EEC) No 832/76 ( 7), esta ­ blishes the latter principle on a permanent footing ; whereas, therefore, save as otherwise provided, the rele ­ vant provisions of the other titles of the said Regula ­ tion are applicable to preferential sugar referred to in Article 43 of the said Regulation ; Whereas, however, since Article 8 of Regulation (EEC) No 3330/74 provides that storage costs for white sugar, raw sugar and certain syrups produced prior to the crystallizing stage, manufactured from beet or cane harvested in the Community, shall be reim ­ bursed at a flat rate by the Member States, preferential sugar is not entitled to such reimbursement ; Whereas the system of reimbursement for storage costs is to be regarded as a means of ensuring that supplies are spread as evenly as possible over the entire marketing year ; whereas preferential sugar HAS ADOPTED THIS REGULATION : Article 1 Article 8 ( 1 ) of Regulation (EEC) No 3330/74 shall be replaced by the following : ' 1 . Subject to Article 31 (2), storage costs for white sugar, raw sugar and certain syrups produced prior to the crystaHizing stage , manufactured from beet or cane harvested in the Community shall be reimbursed at a flat rate by the Member States . ( ¢) OJ No C 53, 8 . 3 . 1976, p. 24 . (2 ) OJ No L 25, 30 . 1 . 1976 , p. 1 . (3 ) OJ No L 268 , 17 . 10 . 1975, p . 43 . (4 ) OJ No L 268 , 17 . 10 . 1975, p . 45 . (5 ) OJ No L 190 , 23 . 7 . 1975, p. 36 . ( 6) OJ No L 359 , 31 . 12 . 1974, p. 1 . ( 7 ) OJ No L 100, 14 . 4 . 1976, p. 1 . No L 167/ 10 Official Journal of the European Communities 26. 6 . 76 Article 3 The first indent of Article 20 of Regulation (EEC) No 3330/74 shall be replaced by the following : 4  the products listed in Article 1 ( 1 ) which are intended for the manufacture of the products listed in the same paragraph under (a) and (dV ­ Article 4 The following paragraph shall be inserted into Article 38 of Regulation (EEC) No 3330/74 : '2a . Notwithstanding paragraphs 1 and 2, during the 1976/77 sugar marketing year, the amount referred to in the first subparagraph of paragraph 1 shall be 9-9 units of account, a portion of which may be granted to the processing industry. This amount shall apply to the quantity of white sugar referred to in the second subpara ­ graph of paragraph 1 increased by 1 00 000 metric tons of white sugar. Moreover, during the 1976/77 sugar marketing year, the Italian Republic may grant additional aid of an amount equal to the production levy laid down for the said marketing year. This aid shall apply to the quantity of white sugar produced during the said marketing year in excess of the basic quota, without however exceeding the maximum quota, up to a limit of 100 000 metric tons .' The storage costs for preferential sugar referred to in Article 43 shall also be reimbursed at a flat rate by the Member States . Member States shall charge a levy : (a) on each sugar manufacturer :  per unit of weight of sugar produced, or  per unit of weight of the syrups referred to in the preceding subparagraph and produced and marketed in the natural state ; (b) on each importer of preferential sugar per unit of weight of sugar imported and marketed in the natural state ; (c) on each sugar refiner of preferential sugar per unit of weight of refined sugar. The amount of the reimbursement shall be the same for the entire Community. The same rule shall apply to the levy. However, as regards the 1976/77 sugar marketing year, this Article shall not apply to preferential sugar.' Article 2 The second subparagraph of Article 18 ( 1 ) of Regula ­ tion (EEC) No 3330/74 shall be replaced by the following : 'This minimum stock shall , in principle, be equal to 10 % of the basic quota of each undertaking or to 10 % of an undertaking's production , where its production is smaller than its basic quota . As regards the preferential sugar referred to in Article 43 this minimum stock shall in principle be equal to 10 % of the quantity of preferential sugar which an undertaking refines during a period to be determined.' Article 5 This Regulation shall enter into force on 1 July 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 22 June 1976 . For the Council The President J. HAMILIUS